DETAILED ACTION

The Applicant’s amendment filed on February 21, 2022 was received.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued July 13, 2020.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as being unpatentable over Ellis et al. and Sershen et al. on claims 6, 10 and 12 are withdrawn because applicant’s response was persuasive.
Claims 1, 3, 5, 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 5,487,784) in view of Sershen (WO 2014/197396).
In regards to claim 1, Ellis teaches an apparatus for deposition of a material on a substrate (4) comprises:
a deposition system (3, nozzle block) (fig. 1, 3; col. 8, lines 20-30) comprising: 
	a first exhaust passageway (54, aperture) (fig. 1, 3; col. 6, lines 25-35);
	a second exhaust passageway (52, aperture) (fig. 1, 3; col. 6, lines 25-35);
	a chamber (90, first delivery channel) of a spray nozzle (88) supplies reactants from a source material, where the chamber further comprising a first end proximate to the substrate, the first end forms a first delivery aperture which is disposed between the first and second exhaust passageways, the first delivery aperture is closer the first exhaust passageway than the second exhaust passageway (fig. 3, col. 8, lines 20-35);

the first portion is in direction fluid communication with the first delivery aperture and the second portion is in direction fluid communication with the first portion (fig. 3; col. 8, lines 30-35).
Ellis does not explicitly teach a second delivery channel in fluid communication with the second source and having a first end that forms a second delivery aperture disposed between the first exhaust aperture and the second exhaust aperture and offset from the first delivery aperture along an axis of the nozzle block.
However, Sershen teaches a gas deposition head (8005) comprising a pair of unit cells (8010).  Sershen teaches at the outer edges of each unit cell a pair of exhaust vents (8045) are provided.  Between the outer pair of exhaust vents are a pair of precursor nozzles (8020), where the first precursor nozzle emits a precursor-A and the second precursor nozzle emits a precursor-B (fig. 8; para. 60-61).  Precursor-A and precursor-B are inherently supplied from respective sources, and where sources for precursor-A and precursor-B are in fluid communication with the respective pair of precursor nozzles.
Sershen teaches a deposition head (2000) which comprises a pair of unit cells (2005/2010) with linear arrays of gas nozzles (2015/2020) which are offset from one another, along a long axis of the deposition head (fig 2, 5; para. 32, 50-51).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the multiple unit cells which have offset gas nozzles of Sershen onto the deposition system of Ellis because Sershen teaches the 
In regards to claim 3, Ellis and Sershen have been discussed above, where Ellis teaches the chamber comprises a surface which forms an angle within the range of 30 to 60-degrees (fig. 3).
In regards to claim 5, Ellis and Sershen have been discussed above, but do not explicitly teach the delivery aperture has a flare width of 6-12 microns.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have sized the delivery chamber with a width between 6-12 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  (MPEP-2144.05-II-A)
In regards to claim 7, Ellis and Sershen have been discussed above, where Ellis teaches exhaust compartments (32/34, external vacuum source) is in fluid communication with the first and second exhaust passageways (fig. 1, 3; col. 6, lines 15-30).
In regards to claim 8, Ellis and Sershen have been discussed above, where Ellis teaches the chamber comprises a trapezoidal shape (fig. 3).
In regards to claim 13, Ellis and Sershen have been discussed above, but do not explicitly teach the first source and the second source are the same source of material.  
However, the particular type of processing materials do not limit an apparatus claim (MPEP2115).
Furthermore, it has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function.  Also, a claim containing a .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ellis and Sershen as applied to claims 1, 3, 5 and 7-8 above, and further in view of Levy (US 2009/0130858).
In regards to claim 4, Ellis and Sershen have been discussed above, where Ellis teaches the first and second exhaust passageways extend a width of the substrate (col. 6, lines 28-32), where a longest edge of the first and second exhaust passageways extends the width of the substrate.   
Ellis and Sershen do not explicitly teach the longest edge of the exhaust apertures are arranged along a direction of relative movement of the device and substrate.
However, Levy teaches a delivery head (10) reciprocates across the substrate to allow for deposition onto substrate who area exceeds the output face (36) of the delivery head (fig. 15; para. 131).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the movement of the delivery head of Levy onto the deposition system of Ellis and Sershen because Levy teaches it will allow for smaller delivery heads to be fabricated (para. 133).

Allowable Subject Matter
Claims 10 and 12 are allowed.
Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed February 21, 2022 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Sershen teaches that the arrangement shown in Figure 8 results in unacceptable results and different arrangements of precursor orifices should be used. See, e.g., 0067, 0074).  Accordingly, Sershen teaches away from using the arrangement relied upon by the Office Action and for at least this reason does not support a rejection of the independent claims under §103.
There is no need for a “spray nozzle” that shuttles across the substrate as disclosed by Ellis. In fact, modifying Sershen’s nozzles to operate in the same fashion would result in undesirable overlap of material deposited by the nozzles in adjacent rows, rendering Sershen’s device unable to precisely deposit material in atomic layers — which is the entire purpose of Sershen’s disclosure.  One of skill in the art would not combine Sershen and Ellis as proposed by the Office Action at least because doing so would (a) be redundant (Ellis already provides a separate mechanism to achieve desired coverage), and (b) render Sershen inoperable for its intended purpose (due to unintended overlap of deposition from adjacent rows of nozzles)
Applicant respectfully submits that the proposed modification is not enabled by the cited references or any other material in the record. As noted above and as shown in Ellis’ Figure 3, Ellis discloses a device that has a moveable nozzle arranged in a recessed portion of the depositor. In contrast, Sershen uses a “showerhead” type configuration with a large number of closely-spaced orifices in a flat depositor face to deposit material. See, e.g., Figs. 2-5. Neither references explains how one of skill in the art could adapt Sershen’s array of orifices to use moveable nozzles as taught by Ellis, or how to modify Ellis to use an array of nozzles as disclosed by Sershen There is insufficient room in Ellis’ depositor as disclosed to include the large number of orifices shown in Sershen, nor any indication of how Sershen’s orifices could be adapted simultaneously to be controllable as with Ellis’ nozzle while still avoiding spray overlap from adjacent nozzles during deposition. 

In response to Applicant’s arguments, please consider the following comments:
Applicant’s response is not persuasive as it noted that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments and a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (MPEP 2123).  Figure 8 of Sershen was relied to teach starting arrangement of the precursor nozzles and exhaust vents.  One of ordinary skill in the art would recognize that figures 2 and 5 are modification of figure 8.  
In response to applicant's argument that ‘no need for a “spray nozzle” that shuttles across the substrate’, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The examiner offered modification was to incorporate the multiple unit cells which have offset gas nozzles of Sershen onto the deposition system of Ellis.  The examiner did not offer to incorporate the processes as argued.
In response to applicant's argument that “there is insufficient room in Ellis’ depositor as disclosed to include the large number of orifices shown in Sershen, nor any indication of how Sershen’s orifices could be adapted simultaneously to be controllable as with Ellis’ nozzle while still avoiding spray overlap from adjacent nozzles during deposition”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The examiner offered modification was to incorporate the multiple unit cells which have offset gas nozzles of Sershen onto the deposition system of Ellis.  The examiner did not offer to incorporate the processes as argued.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717